Citation Nr: 1618502	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as attention deficit hyperactivity disorder (ADHD), anxiety, depression, bipolar disorder, and alcoholism.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1972 to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for PTSD and a mental health disorder.  A claim for service connection for a mental health disorder, to include but not limited to PTSD, ADHD, anxiety, depression, bipolar, and alcoholism, was received in October 2008.

In October 2013, the Board, in pertinent part, remanded the issues on appeal for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Pursuant to the Board's October 2013 remand instructions, the Veteran was afforded a VA examination in November 2014 to assist in determining the nature and etiology of the claimed acquired psychiatric disorders.  The VA examiner noted that the Veteran received VA mental health treatment for alcohol use disorder, mood disorder, and PTSD consistently from 2008 to 2010, sporadically from 2011 to 2013, and routinely since February 2014.  VA treatment records dated after May 2010 have not been associated with the claims file.  The AOJ should attempt to obtain any outstanding VA treatment records related to treatment for any acquired psychiatric disorders, to include PTSD.

Further, the VA treatment records reflect psychiatric diagnoses of alcohol dependence, mood disorder, not otherwise specified (NOS), bipolar disorder, and possible/probably PTSD during the appeal period and that the Veteran was prescribed psychiatric medication to treat the same.  See January 2008 to March 2010 VA treatment records.  However, the November 2014 VA examiner concluded that the Veteran did not have a currently diagnosed acquired psychiatric disorder other than alcohol use disorder and provided rationale for that conclusion.  The VA examiner noted that psychological testing conducted during the examination had validity scale measures well above established cut-offs, representing strong evidence of symptom exaggeration and potential feigning of symptoms.  The VA examiner opined that any potential mood or anxiety symptoms very well could be substance-induced at this point and speculating on any other cause of symptoms would not be appropriate.  

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 (West 2014) and 38 U.S.C.A. § 105(a) (2015) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

The Board finds that, while the November 2014 VA examiner addressed whether the Veteran had a current acquired psychiatric disorder, other than alcohol use disorder, at the time of the examination, the examiner did not address whether the Veteran had a diagnosed acquired psychiatric disorder, other than alcohol or drug dependence, at any time proximate to or during the course of this appeal.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether any acquired psychiatric disorders (diagnosed during or proximate to the appeal period), other than drug and alcohol dependence, were incurred in or caused by active service.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to acquired psychiatric disorders, to include alcohol use disorder, mood disorder, and PTSD, specifically any treatment records dated after 2010.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the November 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of any diagnosed acquired psychiatric disorders (other than alcohol or drug dependency).  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the Veteran had a diagnosed acquired psychiatric disorder (other than drug or alcohol dependency) at any time during or proximate to the appeal period?  The examiner should reconcile the lack of current diagnosis with the VA treatment records dated throughout the appeal period noting diagnoses of mood disorder, NOS, bipolar disorder, and possible/probably PTSD.

For any acquired psychiatric disorder (other than alcohol or drug dependency) that the examiner finds to have been present at any time during or proximate to the appeal period, is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder (manifested during any part of the appeal period) was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the Veteran's report of depression, excessive worry, and nervous trouble in connection with the April 1975 service separation physical.  

2.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




